Citation Nr: 0908789	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  05-09 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a heart murmur.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision of the 
Columbia, South Carolina regional office (RO) of the 
Department of Veterans Affairs (VA) that in part denied 
entitlement to service connection for a heart murmur and 
granted service connection for post-traumatic stress disorder 
(PTSD) with an initial rating of 50 percent. 

The Veteran's December 2004 notice of disagreement indicated 
disagreement with the denial of his heart murmur service-
connection claim and his initial PTSD disability rating.  In 
a March 2005 decision review officer decision the initial 
rating for PTSD was increased to 100 percent, effective as of 
the date the claim was filed.  Therefore, only the heart 
murmur claim is before the Board.


FINDING OF FACT

The Veteran's heart murmur was identified on the examination 
when he was accepted for service and did not undergo an 
increase in disability in service.


CONCLUSION OF LAW

The Veteran's preexisting heart murmur was not aggravated by 
active duty service. 38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.304(b), 3.306(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

The Veteran was provided with a June 2003 letter in which the 
RO notified him of what evidence was required to substantiate 
his heart murmur service connection claim, among other 
claims.  This letter told him of what evidence VA would 
obtain, what evidence he was expected to provide, and of what 
assistance the VA could provide the Veteran in obtaining this 
evidence.  These letters met the duty to notify the Veteran 
in accordance with Pelegrini.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23, 353 (Apr. 30, 2008).  The June 2003 VCAA letter told 
the veteran to submit treatment records in his possession and 
to send needed information.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran has substantiated his status as a veteran.  The 
second and third elements of Dingess notice were provided in 
the June 2003 letter.  The Veteran, however, has not received 
notice about what evidence was needed to establish a rating 
or notice regarding an effective date.  The Court has held 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

As the claim is being denied and no rating or effective date 
is being assigned, he has suffered no prejudice from the 
deficiency with regard to these elements.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records and 
his VA treatment records have been obtained.

The Veteran was afforded a VA examination that provided 
information with regard to the current severity of the 
claimed heart murmur.  

As neither the Veteran nor his representative has indicated 
that there is any outstanding pertinent evidence, the Board 
may proceed with consideration of his claim.  

Heart Murmur Service Connection Claim

The Veteran contends that he should be granted service 
connection for a heart murmur because the condition required 
treatment during service.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
(The Board notes the changes to 38 C.F.R. § 3.310 effective 
in October 10, 2006, but notes that the previous version of 
38 C.F.R. § 3.310 is potentially more favorable to the 
Veteran).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (a lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).

Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b).  A 
preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

Aggravation will not be conceded where the pre-existing 
condition underwent no increase in service.  38 C.F.R. 
§ 3.306(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b).

The Veteran's September 1966 entrance examination notes the 
presence of a Grade II/VI blowing systolic murmur.  The 
examiner noted that the Veteran's heart murmur was 
"functional" and found him to be fit for duty.  He denied 
any history of earth trouble in his September 1966 entrance 
Report of Medical History (RMH).  An accompanying cardiac 
consultation yielded impressions of a "functional heart 
murmur" and lower left lobe pneumonia.  

A January 1967 treatment note indicates that the Veteran was 
evaluated for a systolic murmur that was "thought to be 
functional" following his reports of periodic pains when he 
adducted his arms, a pain which reportedly went away when he 
put his arms at his sides.  Physical examination found a 
normal sinus rhythm and noted a systolic murmur without 
enlargement.  The Veteran was returned to duty.

The Veteran's remaining service treatment records are 
otherwise negative for any complaints, symptoms or treatment 
for a heart murmur.  His September 1969 discharge examination 
was negative for any relevant abnormalities, and he denied 
experiencing heart trouble, including pain or pressure in his 
chest and palpations or a pounding heart, in his September 
1969 discharge RMH.

In his claim for service connection received in August 2003, 
the Veteran reported no treatment for a heart murmur.

On a September 2003 VA echocardiogram (echo), preserved left 
ventricular systolic function and mild mitral regurgitation 
were noted.

At a September 2003 VA general medical examination the 
Veteran reported a history of a cardiac murmur since 1966 and 
that he had been "told [that there was] nothing to it."  
Physical examination revealed a 2/6 early systolic murmur 
best heard at the left sternal border.  Following a review of 
laboratory, X-ray and echo results, the examiner noted that 
the Veteran had sinus bradycardia, and met minimal voltage 
criteria for left ventricular hypertrophy which might be a 
"normal variant," and noted a borderline electrocardiogram.  
No opinion as to the etiology of the condition was offered by 
the examiner.

A February 2005 VA treatment note reports a regular cardiac 
rhythm and rate, without murmurs, gallops or rubs.

Analysis

The Veteran is not entitled to the presumption of soundness 
for his heart murmur as the condition was noted on his 
September 1966 entrance examination.  38 U.S.C.A. § 1111.  In 
order for service connection for this condition to be 
awarded, there must be an increase in the pre-existing 
disability during service.

The severity of the murmur was 2/6 at service entrance and on 
the VA examination in September 2003.  This suggests no 
increase in severity during service.  

Although the Veteran complained of pains on moving his arms 
on one occasion during service, no findings referable to the 
murmur were noted on evaluation of those complaints and the 
subsequent treatment records also show no findings referable 
to the murmur.  

His September 1969 discharge examination found no 
abnormalities and the Veteran himself denied experiencing 
heart troubles on his September 1969 RMH.  Hence the 
evaluation on one occasion in service does not serve to show 
aggravation of the pre-existing murmur in service.

Post-service medical evidence of a heart murmur consists 
solely of the September 2003 VA general medical examination 
and the accompanying echo.  Other post-service medical 
evidence, including the February 2005 VA treatment record, is 
negative for even a finding of the pre-existing heart murmur.

The Veteran's representative contends that the Veteran's 
heart murmur has a "possible relationship to pericardial 
disease," but as a lay person, he is not qualified to 
express a competent medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The Board notes that the Veteran's representative 
may have made a transcription error in referencing treatment 
on "January 11, 1987" as there are no such treatment 
records in the claim folder and the Veteran's service 
treatment records show treatment for chest pain on January 
11, 1967.  In any event, there is no competent evidence 
linking the pre-existing heart murmur to current heart 
disease.  More significantly there is no indication that the 
pre-existing heart murmur caused or aggravated heart disease 
in service.

The Board must conclude that the weight of the evidence is 
against a finding that the preexisting heart murmur was 
aggravated in service.  Accordingly, the preponderance of the 
evidence is against the claim, and it is denied.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to service connection for a heart murmur is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


